Exhibit 16.1 WOLLEMI MINING CORP. Room 42, 4th Floor, New Henry House 10 Ice Street, Central, Hong Kong November 5, 2009 Chang G. Park, CPA, Ph. D 2667 Camino Del Rio S. Plaza B San Diego, California 92108-3707 Re: Dismissal as Auditor Dear Sir: We are writing to you to formally notify you that our board of directors adopted resolutions authorizing and formally appointing PKF, CPA as our auditors for the fiscal year ending December 31, 2009. Accordingly, we are hereby formally notifying you of your dismissal as our independent auditor with immediate effect. We have prepared a draft of a current report on Form 8-K that discloses the change of auditors. We would greatly appreciate it if you could review the report and confirm for us whether you agree with the statements contained in the report regarding your firm. On behalf of Wollemi Mining Corp. and our board of directors we would like to thank you for the services you have provided to us and we wish you the best of luck in your future endeavors. Very truly yours, Wollemi Mining Corp. By: /s/ Yi Chen Name: Yi Chen Title: Chief Executive Officer
